              Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

    UNITED STATES OF AMERICA,                              §
                                                           §
                                     Plaintiff,            §
                                                           §
    v.                                                     §             CASE NO. 7:20-CV-416
                                                           §
    11.1 ACRES OF LAND, MORE OR LESS,                      §
    SITUATE IN STARR COUNTY, STATE                         §
    OF TEXAS; AND THE CITY OF RIO                          §
    GRANDE CITY, TEXAS, ET AL.,                            §
                                                           §
                                Defendants.                §


                 JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)


         1.     State when and in what manner the parties conferred as required by Rule 26(f), and
                identify the counsel and/or parties who participated in the conference.

               Pursuant to Fed. R. Civ. P. 26(f), Assistant United States Attorneys N. Joseph Unruh and
               Chanmealea Thou, counsel for the United States, and Victor Flores and Jose “Pepe” Garza,
               counsel for Rio Grande City, conferred via email on April 15, 2021.

         2.     State whether each party represents that it has made the initial disclosures required
                by FRCP 26(a). If not, describe the arrangements that have been made to complete
                such disclosures.

               The United States will provide initial disclosures based on plans prior to the Proclamation
               issued by President Biden on January 20, 2021 (“Proclamation”) 1 pursuant to Rule
               26(a)(1)(A) prior to the Initial Pretrial and Scheduling Conference set for April 27, 2021.

         3.     List by case number and court any cases related to this one that are pending in any
                state or federal court and describe how they are related.

                None at this time.

         4.     Briefly describe what this case is about.

                This is a civil action brought by the United States of America under the power of eminent
                domain through a Declaration of Taking at the request of the Secretary of the Department

1
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.

                                                       Page 1 of 7
                                                  Case Management Plan
     Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 2 of 7

       of Homeland Security, through the Acquisition Program Manager, Wall Program
       Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
       Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
       the taking of property, and for determination and award of just compensation to the
       owners and parties in interest.

5.     Specify the allegation of federal jurisdiction.

       Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
       U.S.C. § 1358.

6.     Name the parties who disagree with the jurisdictional allegations and state their
       reasons.

       None.

7.     List anticipated additional parties that should be included, when they can be added,
       and by which parties desires their inclusion.

       None.

8.     List anticipated interventions.

       None.

9.     Describe any class-action issues.

       None.

10. Describe the discovery plan proposed by the parties, including:

     A. What changes should be made in the timing, form or requirement for
         disclosures under Rule 26(a)?
         None.

     B. When and to whom the plaintiff anticipates it may send interrogatories?

         In the event discovery is needed and should plans for use of the property continue as
         stated in Schedule B of the Declaration of Taking, the United States anticipates sending
         interrogatories to Defendant within 60 days after the entry of the Court’s scheduling
         order.

     C. When and to whom the defendant anticipates it may send interrogatories?

         In the event discovery is needed and should plans for use of the property continue as
         stated in Schedule B of the Declaration of Taking, Rio Grande City anticipates sending
         interrogatories to Plaintiff within 60 days after the entry of the Court’s scheduling order.


                                           Page 2 of 7
                                      Case Management Plan
      Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 3 of 7



      D. Of whom and by when the plaintiff anticipates taking oral depositions?
           In the event discovery is needed and should plans for use of the property continue as
           stated in Schedule B of the Declaration of Taking, the United States anticipates taking
           the oral deposition of Defendant’s representatives and other relevant witnesses prior to
           the end of the discovery period as designated by the Court.

      E. Of whom and by when the defendant anticipates taking oral depositions?

           In the event discovery is needed and should plans for use of the property continue as
           stated in Schedule B of the Declaration of Taking, Rio Grande City anticipates taking
           the oral deposition of appropriate federal government representatives and other
           relevant witnesses prior to the end of the discovery period as designated by the Court.

      F. When the plaintiff (or the party with the burden of proof on an issue) will be
           able to designate experts and provide the reports required by Rule 26(a)(2)(B),
           and when the opposing party will be able to designate responsive experts and
           provide their reports?

           Defendant has the burden of proof regarding the issue of just compensation in this
           action. Subject to additional guidance from the Biden Administration, the United States
           anticipates being in a position to designate responsive experts within 120 days of the
           scheduling order in this case. The United States would request a second deadline to
           allow for rebuttal experts if the United States is ordered to designate experts on the same
           date as Defendant.

      G. List expert depositions the plaintiff (or the party with the burden of proof on
           an issue) anticipates taking and their anticipated completion date. See Rule
           26(a)(2)(B) (expert report)?

           Defendant has the burden of proof regarding the issue of just compensation in this
           action. Defendant anticipates taking the deposition of any expert designated by the
           United States by the end of the discovery period as designated by the Court.

      H. List expert depositions the opposing party anticipates taking and their
           anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
           The United States anticipates taking the deposition of any expert designated by
           Defendant by the end of the discovery period as designated by the Court.


      I.   All other matters raised in Rule 26(f)?
           Not applicable.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      None.

                                            Page 3 of 7
                                       Case Management Plan
          Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 4 of 7

    12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

          No discovery has been undertaken to date.

    13.   State the date the planned discovery can reasonably be completed.

          In the event discovery is needed, the United States anticipates that discovery can be
          reasonably completed within 6 months after the entry of the Court’s scheduling order.

    14.   Describe the possibilities for a prompt settlement or resolution of the case that were
          discussed in your Rule 26(f) meeting.

          Counsel for the United States and Rio Grande City have discussed potential resolutions of
          this matter in light of the Presidential Proclamation terminating the national emergency at
          the southern border of the United States and directing “a careful review of all resources
          appropriated or redirected to construct a southern border wall” through the development of
          “a plan for the redirection of funds concerning the southern border wall.” 2 The Rio Grande
          City Commission met on April 14, 2021 to determine whether to seek immediate resolution
          of this matter or proceed with discovery. Rio Grande City seeks to proceed with discovery
          and will be requesting revestment of title.

    15.   Describe what each party has done or agreed to do to bring about a prompt resolution.

          Prior to filing suit, counsel for the United States and Rio Grande City attempted to negotiate
          just compensation for the taking. Counsel for both parties will continue to discuss the
          possibility of resolving this matter prior to the initial pretrial conference.

    16.   From the attorneys' discussion with the client, state the alternative dispute resolution
          techniques that are reasonably suitable, and state when such a technique may be
          effectively used in this case.

          The United States does not think alternative dispute resolution is applicable.

    17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
          position on a trial before a magistrate judge.

          The United States does not agree to a trial before a magistrate judge.

    18.   State whether a jury demand has been made and if it was made on time.

          Plaintiff makes no demand for a jury trial.

    19.   Specify the number of hours it will take to present the evidence in this case.

          The evidence in this case could be presented in 12 to 18 hours.




2
    Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021).
                                                       Page 4 of 7
                                                Case Management Plan
      Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 5 of 7

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      None.

21.   List other motions pending.

      None.

22.   Indicate other matters peculiar to this case, including discovery that deserve the
      special attention of the court at the conference.

      None.

23. Certify that all parties have filed Disclosure of Interested Parties as directed in the
    Order for Conference and Disclosure of Interested Parties, listing the date of filing
    for the original and any amendments.

      The United States filed its Disclosure of Interested Parties on December 21, 2020 (Dkt.
      No. 5).

24. List the names, bar numbers, addresses, and telephone numbers of all counsel.


       COUNSEL FOR PLAINTIFF:
       N. Joseph Unruh
       Assistant United States Attorney
       Southern District of Texas No. 1571957
       Texas Bar No. 24075198
       1701 W. Bus. Hwy. 83, Suite 600
       McAllen, TX 78501
       Telephone: (956) 618-8010
       Facsimile: (956) 618-8016
       E-mail: Neil.Unruh@usdoj.gov
       Attorney-in-Charge for Plaintiff

       and

       Chanmealea Thou
       Assistant United States Attorney
       Southern District of Texas No. 3596627
       California Bar No. 326469
       11204 McPherson Road, Suite 100A
       Laredo, Texas 78045
       Telephone: (956) 721-4977
       Facsimile: (956) 992-9425
       E-mail: Chanmealea.Thou2@usdoj.gov
       Attorney for Plaintiff


                                          Page 5 of 7
                                     Case Management Plan
      Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 6 of 7

       COUNSEL FOR DEFENDANT:
       Jose “Pepe” Garza
       Law Offices of Calixtro Villarreal
       Texas Bar No. 24109913
       Southern District of Texas No. 3392371
       205 West Main Street,
       Rio Grande City, TX 78582
       Telephone: (956) 487-3739
       Email: jpgarza10@gmail.com


DEFENDANT:                                                  PLAINTIFF:


By:    s/ Jose “Pepe” Garza _____                 By:       s/ N. Joseph Unruh _____
       Jose “Pepe” Garza                                    N. Joseph Unruh
       Law Office of Calixtro Villarreal                    Assistant United States Attorney
       SDTX No. 3392371                                     SDTX No. 1571957
       Texas Bar No. 24109913                               Texas Bar No. 24075198
       205 West Main Street                                 1701 W. Bus. Hwy. 83, Suite 600
       Rio Grande City, Texas 78582                         McAllen, Texas 78501
       Telephone: (956) 487-3739                            Telephone: (956) 618-8010
       Email: jpgarza10@gmail.com                           Facsimile: (956) 618-8016
       Attorney-in-Charge for Defendant                     Email: Neil.Unruh@usdoj.gov
                                                            Attorney-in-Charge for Plaintiff

                                                            and

                                                            s/ Chanmealea Thou _____
                                                            CHANMEALEA THOU
                                                            Assistant United States Attorney
                                                            SDTX No. 596627
                                                            California Bar No. 326469
                                                            11204 McPherson Road, Suite 100A
                                                            Laredo, Texas 78045
                                                            Telephone: (956) 721-4977
                                                            Facsimile: (956) 992-9425
                                                            E-mail: Chanmealea.Thou2@usdoj.gov
                                                            Attorney for Plaintiff




                                          Page 6 of 7
                                     Case Management Plan
      Case 7:20-cv-00416 Document 16 Filed on 04/16/21 in TXSD Page 7 of 7


                                 CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on April 16, 2021, a copy of the foregoing was served on all parties in accordance

with the Federal Rules of Civil Procedure.

                                                      s/ N. Joseph Unruh
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney




                                             Page 7 of 7
                                        Case Management Plan
